DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation " the second semiconductor layers ".  There is insufficient antecedent basis for this limitation in the claim. It appears the Applicant is referencing the semiconductor wires or sheets and this assumption was used in the examination of the claim. Appropriate correction is required. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2020/0273998 to Jambunathan et al (hereinafter Jambunathan).
Regarding Claim 1, Jambunathan discloses a semiconductor device, comprising:
semiconductor wires or sheets (Fig. 1, 111/113) disposed over a substrate;
a source/drain epitaxial layer (112/115/103/105) in contact with the semiconductor wires or sheets;
a gate dielectric layer disposed on and wrapping around each channel region of the semiconductor wires or sheets [0025];
a gate electrode layer (107) disposed on the gate dielectric layer and wrapping around each channel region; and
insulating spacers (115/117) disposed in spaces, respectively, the spaces being defined by adjacent semiconductor wires or sheets, the gate electrode layer and the source/drain region (Fig. 1), wherein:
the source/drain epitaxial layer includes a first epitaxial layer (112/114) in contact with ends of the second semiconductor layers (semiconductor wires or sheets) and the inner spacer, and a second epitaxial layer (103/105) formed on the first epitaxial layer (Fig. 1), and
a thickness in a horizontal direction of the first epitaxial layer on the ends of the second semiconductor layers (semiconductor wires or sheets) is greater than a thickness in the horizontal direction of the first epitaxial layer on the inner spacers (Fig. 1).

Regarding Claim 5, the combination of Jambunathan and Yi makes obvious the semiconductor device of Claim 1, wherein the semiconductor wires or sheets made of Si [00034].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jambunathan as applied to Claim 1 above, and further in view of US PG Pub 2020/0395446 to Yi et al (hereinafter Yi).
Regarding Claim 2, Jambunathan discloses the semiconductor device of Claim 1 but does not disclose the formation of a fin structure having a recess.
Yi discloses a semiconductor device having semiconductor wires or sheets (120, Fig. 2) disposed over a bottom fin structure (104),
the bottom fin structure includes a recess (Fig. 2), and
a first epitaxial layer (107a) is continuously disposed in contact with a bottom of the recess and to fill the recess, ends of second semiconductor layers (semiconductor wires or sheets) and insulating spacers (106, Fig. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have recessed the substrate of Jambunathan to form recesses adjacent the fin structure. A recess would have provided obvious benefits such as lowering the first epitaxial layer to allow the second epitaxial layer to have proximity to the channel regions and/or to provide different crystallographic planes for epitaxial growth on, thereby providing tailored stresses on the channels.

Regarding Claim 3, the combination of Jambunathan and Yi makes obvious the semiconductor device of Claim 2, wherein the recess has a V-shape in which a (111) surface of the bottom fin structure is in contact with the first epitaxial layer since the recess depicted by Yi has roughly 45 degree angles which would have provided (111) surfaces. 

Regarding Claim 4, the combination of Jambunathan and Yi makes obvious the semiconductor device of Claim 2, wherein a bottom of the second epitaxial layer is located above an upper surface of the bottom fin structure (Jambunathan, Fig. 1; Yi, Fig. 2).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jambunathan.
Regarding Claim 6, Jambunathan discloses the semiconductor device of Claim 1.
While Jambunathan does not explicitly disclose dislocations starting from the inner spacers, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have had dislocations starting from the inner spacers. Some amount of lattice mismatching would have occurred between the first epitaxial layer and the inner spacers. Dislocations from that lattice mismatching would have been present in the device formed by Jambunathan.

Regarding Claim 7, Jambunathan makes obvious the semiconductor device of Claim 6, wherein the source/drain epitaxial layer includes a third epitaxial layer on the second epitaxial layer [0038].


Allowable Subject Matter
Claims 9-20 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 requires the semiconductor device of claim 7 further include at least one of the dislocations penetrating into the third epitaxial layer. While dislocations are obvious to have formed between the inner spacers and the first epitaxial layer, it is not obvious for a dislocation to penetrate into the third epitaxial layer. Dislocations have measurable effects on electric fields traversing semiconductor layers and it is not apparent that the devices of Jambunathan and Yi would benefit from, or function equally as well, if a dislocation extended from the inner spacers to the third semiconductor layer. 

Claim 9 recites a semiconductor device, comprising:
semiconductor wires or sheets disposed over a substrate;
a source/drain epitaxial layer in contact with the semiconductor wires or sheets;
a gate dielectric layer disposed on and wrapping around each channel region of the semiconductor wires or sheets;
a gate electrode layer disposed on the gate dielectric layer and wrapping around each channel region; and
insulating spacers disposed in spaces, respectively, the spaces being defined by adjacent semiconductor wires or sheets, the gate electrode layer and the source/drain region, wherein:
the source/drain epitaxial layer includes a first epitaxial layer, a second epitaxial layer over the first epitaxial layer and a third epitaxial layer over the second epitaxial layer, and includes a dislocation starting from the first epitaxial layer, passing through the second epitaxial layer and penetrating into the third epitaxial layer.

While dislocations are obvious to have formed between the first epitaxial layer and adjacent elements such as the inner spacers, it is not obvious for a dislocation to penetrate into the third epitaxial layer. Dislocations have measurable effects on electric fields traversing semiconductor layers and it is not apparent that the devices of Jambunathan and Yi would benefit from, or function equally as well, if a dislocation extended from the first epitaxial layer to the third semiconductor layer.
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 10-16 depend on Claim 9 and are allowable for at least the reasons above.

Claim 17 recites a method of manufacturing a semiconductor device, comprising:
forming an upper fin structure in which first semiconductor layers and second semiconductor layers are alternately stacked over a lower fin structure;
forming a sacrificial gate structure over the upper fin structure;
etching a source/drain region of the upper fin structure, which is not covered by the sacrificial gate structure, thereby forming a source/drain space;
laterally etching the first semiconductor layers through the source/drain space;
forming an inner spacer made of a dielectric material on an end of each of the etched first semiconductor layers; and
forming a source/drain epitaxial layer in the source/drain space to cover the inner spacer, wherein:
the forming the source/drain epitaxial layer comprises:
performing a hydrogen treatment; 
forming a first epitaxial layer; 
performing a first cleaning operation; 
forming a second epitaxial layer on the first epitaxial layer; and 
performing a second cleaning operation, 
a process temperature of the forming the first epitaxial layer is higher than a process temperature of the hydrogen treatment, and a process temperature of the forming the second epitaxial layer is lower than the process temperature of the forming the first epitaxial layer.

The references of record do not disclose, or suggest the method claimed by Applicant. While elements of Applicant’s method are known in the art, a search of relevant references does not show Applicant’s method to be anticipated or obvious. Claims 18-20 depend on Claim 17 and are allowable for at least the reasons above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818